FIRST AMENDMENT TO PARTICIPATION AGREEMENT Kansas City Life Insurance Company, Variable Insurance Products Fund, Variable Insurance Products Fund II And Variable Insurance Products Fund III Variable Insurance Products Fund IV, and Variable Insurance Products V and Fidelity Distributors Corporation hereby amend the Participation Agreement (“Agreement”) dated February 11, 2007, as amended, by doing the following: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 1st day of January, 2009 KANSAS CITY LIFE INSURANCE COMPANY By:/s/ William A. Schalekamp William A. Schalekamp, SVP, General Counsel, and Secretary VARIABLE INSURANCE PRODUCTS FUND VARIABLE INSURANCE PRODUCTS FUND II VARIABLE INSURANCE PRODUCTS FUND III VARIABLE INSURANCE PRODUCTS FUND IV VARIABLE INSURANCE PRODUCTS FUND V By:/s/ Bryan Mehrmann Bryan Mehrmann, Deputy Treasurer FIDELITY DISTRIBUTORS CORPORATION By:/s/ Bill Loehning, Bill Loehning, Executive Vice President
